CHÁVEZ, Justice (concurring in part and dissenting in part). {27} I agree with the majority that the Worker’s Compensation Judge did not have authority to grant an extension of time within which to file a notice of appeal with the Court of Appeals. I also agree that we should not adopt a substantial compliance rule in this case. However, because the relevant appellate rules are unambiguous and they clearly provide that filing of the notice of appeal by mailing is not complete until it is actually received by the appellate court, I would affirm the Court of Appeals and dismiss the appeal. I therefore respectfully concur in part and dissent in part. {28} Our system of justice will work better if we enforce unambiguous rules. When we decline to enforce unambiguous rules, we signal that it is not important for the lower courts to enforce such rules. When courts decline to enforce rules, litigants do not see the need to follow the rules. We must be disciplined enough to write what we mean and mean what we write. {29} Although I recognize that unusual circumstances may excuse strict compliance with certain rules, particularly when the rule is subject to more than one interpretation as in Trujillo v. Serrano, 117 N.M. 273, 276, 871 P.2d 369, 372 (1994), the relevant rules in this case are not ambiguous. Indeed, this Court went out of its way in writing its appellate rules to make clear to lawyers that when it comes to filing the notice of appeal, they should not rely on the mail. Rule 12-307(A) NMRA unequivocally states that “[f]iling by mail is not complete until actual receipt.” This Court emphasized in Rule 12-201(A) NMRA, which describes the procedure for filing a notice of appeal, that “[t]he three (3) day mailing period set forth in Paragraph B of Rule 12-308 NMRA does not apply to the time limits” for filing a notice of appeal. It could not be clearer: Do not rely on the mail for filing a notice of appeal. Why? Because if it is not received by the due date, the fact that you put it in the mail on time will not be an acceptable excuse. {30} If the rules were not already clear enough, in 2004 the Court of Appeals issued its opinion in Wilson v. Massachusetts Mutual Life Insurance Co., 2004-NMCA-051, ¶¶ 11-12, 135 N.M. 506, 90 P.3d 525, holding that delays in a UPS delivery would not be considered an unusual circumstance to excuse the late filing of a notice of appeal. The Court of Appeals had every right to believe that when we wrote specific language indicating that filing by mail is not complete until it is actually received, we would not accept as an excuse the plea “the notice was in the mail.” Rules 12-307 and 12-201 are not ambiguous and they are not new: They were drafted in 1989. {31} For at least two decades, New Mexico appellate courts have tried to make it clear that the timely filing of a notice of appeal is more than a mere technicality. Following the Court of Appeals decision in Martinez v. Wooten Construction Co., 109 N.M. 16, 780 P.2d 1163 (Ct.App.1989) (a petition for writ of certiorari was not filed), this Court was quick to reaffirm this State’s well-established ease law in Lowe v. Bloom that failure to file within the time frame allotted by rule and with the appropriate tribunal each independently create jurisdictional error: “We follow the majority rule.” 110 N.M. 555, 556, 798 P.2d 156, 157 (1990) (“[W]e are persuaded that the very concept of a timely filing (Rule 12-201) includes the concept that the party has substantially complied with applicable place-of-filing requirements!?]” (citation omitted)). In Lowe, this Court determined that mailing a notice of appeal to the wrong location — to the district judge instead of the clerk of the district court — “did not transform a jurisdictional defect into a technical one.” Id. The Court of Appeals subsequently applied the Lowe holding to Rule 12-601 NMRA as well, inferring that Lowe’s express overruling of Martinez, which was a workers’ compensation case, indicated this Court’s intent to apply the Lowe holding to Rule 12-601 as well as to Rule 12-202 NMRA. Singer v. Furr’s, Inc., 111 N.M. 220, 220-21, 804 P.2d 411, 411-12 (Ct.App.1990) (holding that a notice of appeal from WCA that was filed with WCA, not Court of Appeals, was not timely filed). “[N]otices of appeal must be timely filed in the correct tribunal.” Id. at 221, 804 P.2d at 412 (citing Lowe, 110 N.M. at 556, 798 P.2d at 157). {32} Even in his eloquent and persuasive dissent, parts of which have now been incorporated into this Court’s precedent on notice of appeal defects, Justice Montgomery acknowledged, and even emphasized, the importance of timing. “[F]rom the many cases holding that timely filing of the notice is jurisdictional one can glean that it is a very important requirement____ [T]he appellate courts in this state, as in all or most other jurisdictions, have treated this step as of very great — i.e., jurisdictional — consequence.” Lowe, 110 N.M. at 557, 798 P.2d at 158 (Montgomery, J., dissenting) (“[I]t gives notice to the court, the opposing party and anyone else who needs it that the appellate process is underway.”). As long as the notice of appeal was filed timely, Justice Montgomery argued that “[n]o similar consequence would seem to attach to the filing of the notice with the” wrong tribunal. Id. (because “when notice of the filing is given to the other people mentioned in Rules 12-202(D) and (E), [requiring notice to be filed with the clerk of the district court] does not seem to serve any great jurisdictional objective.”). {33} Partly in response to Justice Montgomery’s dissent, this Court modified its stern approach to hold that the timing issue is not so much jurisdictional as it is mandatory: “It is probably imprecise to say we cannot exercise such discretion.” Govich v. North American Sys., Inc., 112 N.M. 226, 230, 814 P.2d 94, 98 (1991) (appeal was timely and filed in the proper tribunal and noting that “we properly should refer hereafter to the mandatory sections of our rules of appellate practice as ‘mandatory’ and discard the term ‘jurisdictional’ that has been used over time by most federal and state courts to describe a mandatory precondition to the exercise of jurisdiction”); see also Executive Sports Club, Inc. v. First Plaza Trust, 1998-NMSC-008, ¶ 4, 125 N.M. 78, 957 P.2d 63 (“[T]he timely filing of a notice of appeal is a mandatory precondition to the exercise of jurisdiction, rather than an absolute jurisdictional requirement.” (internal quotation marks, alterations, and citation omitted)). {34} In Govich, this Court held that “[t]he policies in this state, and the purpose of the rule, are vindicated if the intent to appeal a specific judgment fairly can be inferred from the notice of appeal and if the appellee is not prejudiced by any mistake.” Id., 112 N.M. at 230, 814 P.2d at 98. By inference, therefore, it is probably fair to say that untimely filing of notices of appeal is prejudicial, given the mandatory, if not jurisdictional, nature of the prerequisite. In this ease, it could be prejudicial to Respondents to grant the extension because of its untimeliness. {35} Subsequently in Trujillo, 117 N.M. at 275, 871 P.2d at 371, this Court made a rare exception to the mandatory rule for timely filing of a notice of appeal when the tardiness was due entirely to court error. Id. (“We conclude that there is no jurisdictional bar to hear the appeal if the notice was late because of court error.”). We stated that given the importance of the constitutional right to one appeal, the proper inquiry is “whether there are unusual circumstances under which a trial court should entertain an untimely notice of appeal.” Id. at 276, 871 P.2d at 372 (“As we have previously stated, '[i]t is the policy of this court to construe its rules liberally to the end that causes on appeal may be determined on the merits, where it can be done without impeding or confusing administration or perpetrating injustice.’ ” (citation omitted)). This Court held that “[pjroeedural formalities should not outweigh basic rights [but only] where the facts present a marginal ease which does not lend itself to a bright-line interpretation.” Id. The Court reiterated the notion that “ WTiere ... there are two possible interpretations relating to the right to an appeal, that interpretation which permits a review on the merits rather than rigidly restricting appellate review should be favored.’ ” Id. (quoting Maples v. State, 110 N.M. 34, 42, 791 P.2d 788, 796 (1990) (Montgomery, J., dissenting)). {36} These rules excusing untimeliness, however, have never been applied to grant leniency in situations where a party allegedly simply misread a rule or never filed a request for an extension to file a notice of appeal in the proper tribunal, as is the case before us. Rather, it is only “under unusual circumstances” that a court may “use its discretion and entertain an appeal even though it is not timely filed.” Trujillo, 117 N.M. at 278, 871 P.2d at 374. This is because [i]t is incumbent upon the parties to strictly adhere to our clearly articulated rules of procedure. Procedural rules do nothing if they do not establish uniformity upon which all participants in the legal system can rely. Only the most unusual circumstances beyond the control of the parties-such as error on the part of the court-will warrant overlooking procedural defects. Id. {37} The majority’s reliance on cases from Wyoming and the federal courts is misplaced. Those jurisdictions do not have rules that make it clear that a filing by mail is not complete until it is actually received. Our rules provide the very obstacle under discussion to finding unusual circumstances in this case. {38} The conflict between our rules and the majority opinion is best illustrated by the following quotation from paragraph 23 of the majority opinion: Further, Petitioner reasonably anticipated that if she mailed her notice of appeal from Albuquerque to Santa Fe via the USPS that it would arrive within four days. The unexpected delay that occurred in this case was caused by the USPS and thus constituted an unusual circumstance outside Petitioner’s control. Under the circumstances, to deprive Petitioner of her constitutional “absolute right to one appeal” because of a mailing delay would frustrate the intent of our court rules and undermine our responsibility to “expedite rather than hinder this right.” Trujillo, 117 N.M. at 276, 871 P.2d at 372. (Emphasis added.) In my opinion, the intent of our court rules providing that (1) filing by mail is not complete until it is actually received, and (2) the three-day mailing period does not apply to the filing of a notice of appeal, is that a mailing delay will not be accepted as an unusual circumstance to excuse a late filing. Because I was not on the Court at the time Rules 12-307(A), 12-201(A), and 12-201(E)(5) were adopted, I admit that I can only speculate about the rationale for them adoption. Perhaps it was because “to individually determine whether each and every mailing delay constitutes excusable neglect would be an inefficient use of the court’s time and resources.” Majority opinion ¶ 26. {39} For these reasons, I would affirm the Court of Appeals. The majority being of a different opinion, I respectfully dissent from Section II.B.